Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed November 17, 2021 has been entered.  Claims 1-20 are currently pending, with claims 16-19 withdrawn from consideration.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-15 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fitz et al. (US 2006/0052815, hereinafter “Fitz”).  
	Regarding claims 1, 9, 14, and 15, Fitz discloses a system for determining when an implant has advanced out of a catheter (Fig 4; para [0050-0051, 0069-0089]) comprising: 
	a catheter having a lumen and a distal end (microcatheter; para [0069]); 
	a pusher (301) disposed within the lumen of the catheter (microcatheter) (para [0050, 0051, 0069]); 
	an implant (302) advanceable through the lumen by the pusher (para [0050, 0051]); and 
	a sensor system (para [0081-0086]) having a sensor comprising a resistance type heater coil (306) located along a distal portion of the pusher (301) and disposed proximally adjacent to the implant (302) (para [0050,0051]); 
	the sensor system calibrated to determine and signal when the implant has advanced completely out of the distal end of the catheter (para [0081-0086] – signaling current sent and inductive resistance is measured at the resistance type heater coil 306, wherein a change in inductive resistance indicates detachment was successful due to the inside of the heater filling with another material such as the patient’s blood, contrast media, saline solution or air.  It is noted by signaling the implant has detached from the catheter, the sensor system necessarily signals the implant has advanced completely out of the distal end of the catheter since the implant advances out of the catheter in order to detach and allow the other material into the heater to signal the change in inductive resistance when used as intended.); 
	wherein the sensor system includes a proximal voltage source with a positive terminal and a negative terminal (402, 406), and a circuit is formed between the sensor and the positive and the negative terminals of the proximal voltage source to power the sensor (Fig 6; para [0072-0075]).  
	Regarding claim 2, further comprising electrical wires (308,309 or 408,410) providing electrical communication between the positive and negative terminals of the proximal voltage source and the sensor (para [0051, 0074]).  
	Regarding claim 3, wherein the electrical wires are disposed in the pusher (para [0051, 0074]).  
	Regarding claims 4 and 5, wherein the sensor is located on a detachment zone comprising a resistance-type heater coil (306) which detaches from the implant to release the implant from the pusher (para [0051, 0085] – when detachment is desired, a higher current and/or a current with a different frequency than the signaling current is sent through the restive heater coil to cause the tether to release the implant).  
	Regarding claim 6, the sensor system is located within the catheter (located within microcatheter at least during delivery the through the body lumen to the target site – para [0069].  
	Regarding claim 7, further comprising one or more electrical wires (308,309 or 408,410) providing electrical communication between the sensor and a proximal human interface (para [0051, 0074, 0086, 0087]).  
	Regarding claim 8, wherein the proximal voltage source is a DC battery (para [0072, 0082]).  
when detachment is desired, a higher current and/or a current with a different frequency than the signaling current is sent through the restive heater coil to cause the tether to release the implant), where the detachment system includes a proximal voltage source having a positive terminal and a negative terminal (Fig 6; para [0072-0075]).  
	Regarding claim 11, wherein the detachment system and sensor system utilize the same proximal voltage source (para [0051, 0085] – when detachment is desired, a higher current and/or a current with a different frequency than the signaling current for the sensor system is sent through the restive heater coil to cause the tether to release the implant).  
	Regarding claim 12, further comprising a first wire connected to the positive terminal of the proximal voltage source and a second wire connected to the negative terminal of the proximal voltage source, where the first and second wires (308,309 or 408,410) are distally connected to a detachment interface (Figs 4, 6; para [0051, 0072-0075].  
	Regarding claim 13, wherein the detachment interface is a resistance-type heater coil (306) (para [0051, 0085]).  
	Regarding claim 20, wherein the implant (302) is an embolic coil having a straight configuration when within the catheter and a coiled configuration when pushed distally beyond the catheter (para [0036]).  

Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive. 
Applicant argues Fitz teaches contrast media and saline may be introduced through the catheter by a physician and if the implant is detached while it is still within the catheter, the portion of the tether within the heater coil may at least partially melt/break creating a space that the saline/contrast occupies.  Thus, Applicant argues Fitz is not calibrated to determine and 
It is further noted that claim 15 recites the sensor is a resistance type heater coil, which is a sensor with the same structure taught by Fitz (resistance-type heater coil 306).  Thus, Applicant acknowledges the resistance type heater coil can determine and signaling when the implant has advanced completely outside of the distal end of the catheter.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the sensor system is configured to determine and signal when the implant has advanced completely out of the catheter irrespective of the detachment status of the implant or the mechanism by which the sensor system is configured to determine and signal when the implant has advanced out of the catheter) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Guglielmi (US 2005/0021023) discloses a similar system for determining when an implant has advanced out of a catheter (Figs 7A-C) comprising a sensor system with a circuit (para [0029-0034]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771